         Case 6:19-cv-01464-MC       Document 17      Filed 01/16/20   Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


DREW HARRIS,

              Plaintiff,                                 Civ. No. 6:19-cv-01464-MC

       v.                                                JUDGMENT

MATCO TOOLS CORPORAION

            Defendants.
_____________________________

MCSHANE, Judge:

       Based on the Stipulation of Dismissal (ECF No. 16), this action is DISMISSED with

prejudice.



       IT IS SO ORDERED.

       DATED this 16th day of January, 2020.



                                      _     /s/ Michael J. McShane_______
                                                 Michael McShane
                                           United States District Judge




1 – JUDGMENT
